Draice, Ob. J.,
delivered the opinion of the court:
In this case John Hill, a witness on the part of the defendants, being under examination before a commissioner of this court, a question was propounded to Mm by the counsel for the defendants ; whereupon, as stated by the commissioner, “ Mr. Peck, being counsel in another suit for witness, advised the witness as his client that he is nob required to answer this question, on the ground that it has no relevancy to the case on trial, but relates only to the case of Hill v. The United States.”
Thei’eupon the witness declined to answer the question. Another question was put to the witness, who was in like manner advised by Mr. Peck not to answer it, and he therefore declined to do so.
The deposition was closed and transmitted to this court, without any answer being given to either of those questions.
The Assistant Attorney General thereupon moved the court for an order that the witness answer the questions, or for such other order or relief in the premises as to the court shall seem proper.
*84The difficulty in sustaining this motion is, that a sufficient foundation is not laid for the action of the court upon it. No order such as that asked for should be made, unless some assurance be given to the court that the question which the witness refused to answer is designed and expected to elicit testimony relevant to the issue in the case.
The motion filed herein does not give any such assurance, and when it was before the court, the inquiry was made of the counsel for the government, whether he regarded the question as relevant to the issue in this case, and he did not answer affirmatively. Because he failed so to answer, and because the motion is silent on that point, the motion must be overruled.